Name: Commission Regulation (EEC) No 1950/84 of 9 July 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 84 Official Journal of the European Communities No L 184 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1950/ 84 of 9 July 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising thereform should be laid down : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC ) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 3 ), Article 1 Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 4 ), The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and organizations have requested the supply of the quantities of butteroil set out therein ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 184 / 2 Official Journal of the European Communities 11 . 7 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1984 . For the Commission Poul DALSAGER Member of the Commission 11 . 7 . 84 Official Journal of the European Communities No L 184 / 3 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 277 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'SYRIE 2352 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 ( b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  No L 184 / 4 Official Journal of the European Communities 11 . 7 . 84 Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'SUDAN 2644 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  11 . 7 . 84 Official Journal of the European Communities No L 184 / 5 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 21 December 1983 2 . Recipient 3 . Country of destination j Peru 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ ' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 ( b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  No L 184 / 6 Official Journal of the European Communities 11 . 7 . 84 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient r Mozambique 3 . Country of destination J 4 . Stage and place of delivery cif Maputo 5 . Representative of the recipient ( 3 ) IMBEC , CP 4229 , telex 6-206 IMBEC MO , Maputo , M. Luis Mhongo , Directeur gÃ ©nÃ ©ral 6 . Total quantity 150 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 ( b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  11 . 7 . 84 Official Journal of the European Communities No L 184 / 7 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient 3 . Country of destination j" Mozambique 4 . Stage and place of delivery cif Beira 5 . Representative of the recipient ( 3 ) IMBEC, CP 4229 , telex 6-206 IMBEC MO , Maputo , M. Luis Mhongo , Directeur gÃ ©nÃ ©ral 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 184 / 8 Official Journal of the European Communities 11 . 7 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'JORDAN 2422 PI / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 9 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 25 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'MAURITANIA 55 P4 / DAKAR EN TRANSIT A ROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 184 / 10 Official Journal of the European Communities 11 . 7 . 84 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ICRC Delegation , PO box 5701 , Addis Ababa 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ETH-108 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Luxembourg intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 11 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 1 SO tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks ' Irish 9 . Specific characteristics  10 . Packaging ( 4 ) 1 1 . Supplementary markings on the packaging 'NICARAGUA 2598 PX / CORINTO / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 23 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b ) closing date for the submis ­ sion of tenders 13 August 1984 15 . Miscellaneous  No L 184 / 12 Official Journal of the European Communities 11 . 7 . 84 Description of the lot K 1983 Council Regulation (EEC ) No 1992 / 83 Commission Decision of 29 July 1983 International Committee of the Red Cross Nicaragua cif Corinto 1 . Programme ( a ) legal basis ( b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 15 tonnes To be manufactured from intervention butter coming from Northern Ireland British 2,5 kilograms A red cross 10 x 10 cm and : 'NIC 105 / DONACION DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' Before 31 July 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 11 . 7 . 84 Official Journal of the European Communities No L 184 / 13 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . ( 4 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.